office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 aswei preno-129258-14 uilc 468b date september to linda p azmon senior counsel tax exempt government entities from roy a hirschhorn branch chief branch income_tax accounting subject treatment of court registry funds under sec_468b this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ b law1 law2 fund governmental entity --------- ------------------------------------------------------ ------------------------ ------------------------------------------------------- ------------------------------ preno-129258-14 issue whether fund which aggregates court registry items from b courts constitutes a disputed_ownership_fund dof under sec_1_468b-9 of the income_tax regulations conclusion fund constitutes a dof under sec_1_468b-9 facts the b courts continuously maintain numerous interest-bearing court registry items several of the b courts currently pool the court registry items into one investment system fund fund is comprised of an aggregation of court registry items and invests the court registry items in government securities fund is overseen by taxpayer and was created to protect the principal of the court registry items once deposited in fund at the governmental entity the court registry items never leave the governmental entity and cannot be bought sold or traded outside of the governmental entity fund also ensures that court registry items are readily available to meet court-ordered disbursements when litigation is resolved the court registry items consist of cash deposited by court orders in the registries of b courts pending the resolution of litigation the court registry items are subject_to conflicting claims of ownership of various parties the ownership of the court registry items is considered undefined pending the court’s determination of ownership the court registry items are held in the name and to the credit of the court clerks of the court are required to invest those court registry items in interest-bearing accounts or court-approved interest bearing instruments pursuant to law1 a court order is required for any disbursement from a court registry item pursuant to law2 maintaining court registry items that qualify as dofs on an item-by-item basis will create administrative burdens on the courts and impose costs that are larger than the amounts of interest earned taxpayer requests that the b courts be able to treat fund as a single dof using a single employer_identification_number for purposes of filing a single federal_income_tax return rather than file multiple returns on an individual basis for each court registry item invested in fund law and analysis sec_468b of the internal_revenue_code provides generally that escrow accounts settlement funds and similar funds are subject_to current income_tax further sec_468b provides that the secretary shall prescribe regulations providing for the taxation of any such account or fund preno-129258-14 sec_1_468b-9 provides for the current taxation of income of a dof a dof is an escrow account trust or fund that is established to hold money or property subject_to conflicting claims of ownership is subject_to the continuing jurisdiction of a court requires the approval of the court to pay or distribute money or property to or on behalf of a claimant transferor or transferor-claimant and is not a qualified_settlement_fund under sec_1_468b-1 a bankruptcy_estate or part thereof resulting from the commencement of a case under title of the united_states_code or a liquidating_trust under sec_301_7701-4 except as provided in sec_1_468b-9 sec_1 468b- b a dof is taxable as a qualified_settlement_fund under the rules of sec_1_468b-2 with certain exceptions if all the assets transferred to the dof by or on behalf of transferors are passive investment_assets sec_1_468b-9 the administrator of the dof must obtain an employer_identification_number for the fund make all required income_tax and information returns and deposit all tax_payments sec_1 468b- c the administrator is the person designated by the court having jurisdiction over the dof if no person is designated the administrator is the escrow agent escrow holder trustee receiver or other person responsible for administering the dof sec_1_468b-9 a court registry item that qualifies as a dof is subject_to current income_taxation sec_468b as an initial matter a dof must be an escrow account trust or fund sec_1_468b-9 the term fund used throughout sec_468b and accompanying regulations is not defined the statute regulations and legislative_history do not preclude a fund from being an aggregation of items prior to the enactment of sec_468b it was unclear how items deposited pursuant to a court order and held on behalf of litigants should be reported for federal tax purposes see revrul_64_131 1964_1_cb_485 the enactment of sec_468b clearly reflects congressional intent that such items are subject_to current taxation see revrul_92_51 1992_2_cb_102 h_r report no 99th cong 2d sess 1986_3_cb_844 obsoleting revrul_71_119 1971_1_cb_163 legislatively this legislative intent is not thwarted by or inconsistent with treating an aggregation of court registry items as a fund under the statute even though each court registry item included in fund could perhaps be a separate dof if set up that way that fact does not preclude fund from qualifying as a dof itself current taxation under sec_468b is achieved with either the item-by-item or aggregated arrangement therefore under the facts of this case fund is a fund under sec_468b we conclude that the aggregation of court registry items into fund is a dof pursuant to sec_1_468b-9 because it is established to hold cash subject_to conflicting claims of ownership it is subject_to the continuing jurisdiction of b courts it requires the approval of a b court to distribute cash to or on behalf of a claimant transferor or transferor claimant and it is not a qualified_settlement_fund bankruptcy_estate or liquidating_trust as a result fund may follow the rules contained in sec_1_468b-9 as applicable to a single dof preno-129258-14 case development hazards and other considerations no opinion is expressed or implied whether each court registry item or an aggregated fund other than fund qualifies as a dof under sec_1_468b-9 no opinion is expressed with respect to property or other items that are not cash this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ roy a hirschhorn branch chief branch income_tax accounting
